DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
Claim 19 (lines 4 and 5) reads “based on the the state of the communication system, a communication time for a communication between the brake system and the at least one vehicle sensor”.   Deletion of duplicate “the” required.

Allowable Subject Matter
Claims 11, 12, 15-17 and 19-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
	Independent claims 11 and 16 are allowable over prior art of record for their specific recitations of elements involving a method for determining a maximum speed for a vehicle based on a state of a braking system , a first time period, an amount of time required for building up a maximum braking potential in the braking system;  a second time period, an amount of time required to bring the vehicle to a standstill after the maximum braking potential is built up in the braking system; among other limitations. 
Additionally, a combination of the prior art of record of Lee et al.  (US 20180148053 A1) and Ninoyu et al. (US 201803396823 A1) does not teach the claimed invention recited in Claim 11; specifically “a first time period and based on the monitored state of the braking system, an amount of time required for building up a maximum braking potential in the braking system: the processor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/T.P./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662